Citation Nr: 9923194	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  94-36 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for right 
acromioclavicular joint separation, currently evaluated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1977 to 
March 1978.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Los Angeles Regional Office (RO) January 1994 rating decision 
which denied a rating in excess of 10 percent for the 
service-connected right acromioclavicular joint disability.


REMAND

The veteran's service medical records reveal that he 
sustained a right shoulder injury in May 1977, resulting in 
separation of the right acromioclavicular joint (supported by 
X-ray study of the right shoulder in September 1977).  In 
September 1978, he filed a claim of service connection for a 
right shoulder disability.  In January 1979, a VA medical 
examination was performed, at which time he reported a 
pertinent history relative to his right shoulder disability.  
X-ray study of the right shoulder revealed the presence of 
residuals of injury.  Based on the foregoing, service 
connection for right acromioclavicular joint separation was 
granted by RO rating decision in February 1979, and a 10 
percent evaluation was assigned.

In connection with the current appeal, a review of the VA 
Form 8 of record indicates that the veteran requested a 
Travel Board hearing in this case.  He was scheduled by the 
RO to appear at a Travel Board hearing on July 20, 1999, but 
he appears to have failed to report for such hearing.  The 
record shows that he was not provided the required 30-day 
advance notice of the hearing, see 38 C.F.R. § 19.76 (1998), 
and his hearing notification letter was mailed on June 21, 
1999 to an old, outdated address; VA Form 21-4138, dated in 
December 1998, indicates that the veteran gave his new 
address as "WLA VAMC Dom Bldg 217 Rm 125-2 11301 Wilshire 
Blvd LA, CA 90073."  

In view of the foregoing, the claim of an increased rating 
for the service-connected right shoulder disability is 
REMANDED for the following action:

In accordance with the appropriate 
procedures, the RO should schedule the 
veteran for a personal hearing before a 
traveling Member of the Board.  
38 U.S.C.A. § 7107 (West 1991).  Such 
notice thereof should be furnished the 
veteran no less than 30 days prior to 
the date of the scheduled hearing, and 
he should be contacted at his current 
address.  38 C.F.R. § 19.76.  

After the development requested above has been completed to 
the extent possible, the case should then be returned to the 
Board for further appellate review.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


